Exhibit 10.1

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is entered into as of
this 3rd day of September, 2013, by and between BMR-ROGERS STREET LLC, a
Delaware limited liability company (“Landlord”), and IDENIX PHARMACEUTICALS,
INC., a Delaware corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
September 25, 2012, as amended by that certain First Amendment to Lease dated as
of May 1, 2013 (collectively, and as the same may have been heretofore further
amended, amended and restated, supplemented or modified from time to time, the
“Lease”), whereby Tenant leases certain premises (the “Premises”) from Landlord
in the building at 320 Bent Street in Cambridge, Massachusetts (the “Building”);

B. WHEREAS, Landlord and Tenant, among other things, desire to modify the
Estimated Phase 3 Commencement Date; and

C. WHEREAS, Landlord and Tenant desire to modify and amend the Lease only in the
respects and on the conditions hereinafter stated.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions. For purposes of this Second Amendment, capitalized terms shall
have the meanings ascribed to them in the Lease unless otherwise defined herein.
The Lease, as amended by this Second Amendment, is referred to herein as the
“Amended Lease.”

2. Estimated Phase 3 Commencement Date. Tenant has requested that Landlord amend
the Estimated Phase 3 Commencement Date set forth in Section 2.4(c) of the Lease
and, subject to the terms and conditions of this Second Amendment, Landlord has
agreed to amend such Estimated Phase 3 Commencement Date set forth in
Section 2.4(c) of the Lease. Accordingly, Section 2.4(c) of the Lease is hereby
deleted in its entirely and replaced with the following: “(c) Estimated Phase 3
Commencement Date: August 31, 2014”.

3. Rent for Phase 3 Premises. In consideration for Landlord’s agreement to amend
the Estimated Phase 3 Commencement Date, and notwithstanding anything in the
Amended Lease to the contrary (including, but not limited to, Sections 1.2, 2.2,
2.3, 2.4, 9.4, and 16.1 of the Lease and Section 2 of this Second Amendment),
Tenant hereby confirms and agrees that commencing on February 28, 2014 and
throughout the Term of the Lease, Tenant shall be responsible for the payment of
Base Rent, Operating Expenses, the Property Management Fee



--------------------------------------------------------------------------------

and Additional Rent with respect to the Phase 3 Premises, and the cost of
utilities (if any) supplied to the Phase 3 Premises. Accordingly, the chart in
Section 2.3 of the Lease is hereby deleted in its entirety and replaced with the
following chart:

 

Dates

   Square
Feet of
Rentable
Area    Base Rent per
Square Foot of
Rentable Area    Monthly
Base Rent    Annual Base
Rent

April 1, 2013 – the day immediately prior to the Phase 2 Commencement Date

   40,676    $56.00 annually    $189,821.33    $2,277,856.00*

Phase 2 Commencement Date – February 27, 2014

   40,822    $56.00 annually    $190,502.67    $2,286,032.00*

February 28, 2014 – March 31, 2014

   46,418    $56.00 annually    $216,617.33    $2,599,408.00*

April 1, 2014 – March 31, 2015

   46,418    $57.68 annually    $223,115.85    $2,677,390.24  

April 1, 2015 – March 31, 2016

   46,418    $59.41 annually    $229,807.78    $2,757,693.38  

April 1, 2016 – March 31, 2017

   46,418    $61.19 annually    $236,693.12    $2,840,317.42  

April 1, 2017 – March 31, 2018

   46,418    $63.03 annually    $243,810.55    $2,925,726.54  

April 1, 2018 – March 31, 2019

   46,418    $64.92 annually    $251,121.38    $3,013,456.56  

April 1, 2019 – March 31, 2020

   46,418    $66.87 annually    $258,664.31    $3,103,971.66  

* Note:     Amount is based on twelve (12) months.

4. Use of Phase 3 Premises. Notwithstanding that Tenant shall commence paying
Rent with respect to the Phase 3 Premises as of February 28, 2014, Tenant hereby
confirms and agrees that Tenant shall not be permitted to use the Phase 3
Premises until Landlord has completed the Phase 3 Tenant Improvements and the
Phase 3 Premises Commencement Date has actually occurred. In the event that
Tenant desires to use the Phase 3 Premises prior to the Estimated Phase 3
Commencement Date (as amended by this Second Amendment) or Tenant no longer
desires for Landlord to perform the Phase 3 Tenant Improvements, or both,
Landlord and Tenant shall use commercially reasonable efforts to enter into an
express written amendment to the Amended Lease memorializing such change.

 

2



--------------------------------------------------------------------------------

5. Acknowledgement of Phase 3 Commencement Date. Exhibit D-3 to the Lease is
hereby deleted in its entirety and replaced with Exhibit D-3 attached hereto.

6. Phase 3 Tenant Improvements. For the avoidance of doubt, and in accordance
with Section 4.4(a) of the Lease, Landlord hereby confirms that Tenant shall be
entitled to a tenant improvement allowance not to exceed One Hundred and 00/100
Dollars ($100.00) per square foot of Rentable Area of Phase 3 Premises (the
“Phase 3 Additional TI Allowance”). Tenant shall request the Phase 3 Additional
TI Allowance in accordance with the procedures set forth in Article 4 for the
Additional TI Allowance. Landlord shall not be obligated to expend any portion
of the Phase 3 Additional TI Allowance until Landlord shall have received from
Tenant a letter in the form attached as Exhibit E-1 hereto executed by an
authorized officer of Tenant. Base Rent shall be increased to include the amount
of the Phase 3 Additional TI Allowance disbursed by Landlord in accordance with
the Amended Lease amortized over the initial Term at a rate of eight percent
(8%) annually.

7. Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Second Amendment and
agrees to indemnify, defend and hold Landlord harmless from any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.

8. No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

9. Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Amended Lease should be
sent to:

Idenix Pharmaceuticals, Inc.

320 Bent Street

Cambridge, Massachusetts 02142

Attn: General Counsel

10. Effect of Second Amendment. Except as modified by this Second Amendment, the
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. The covenants, agreements, terms, provisions and conditions contained
in this Second Amendment shall bind and inure to the benefit of the parties
hereto and their respective successors and, except as otherwise provided in the
Lease, their respective assigns. In the event of any conflict between the terms
contained in this Second Amendment and the Lease, the terms herein contained
shall supersede and control the obligations and liabilities of the parties. From
and after the date hereof, the term “Lease” as used in the Lease shall mean the
Lease, as modified by this Second Amendment.

 

3



--------------------------------------------------------------------------------

11. Miscellaneous. This Second Amendment becomes effective only upon execution
and delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Second Amendment are inserted and included solely for
convenience and shall not be considered or given any effect in construing the
provisions hereof. All exhibits hereto are incorporated herein by reference.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for a lease, and shall not be effective as
a lease, lease amendment or otherwise until execution by and delivery to both
Landlord and Tenant.

12. Counterparts. This Second Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have hereunto set their hands as a
sealed Massachusetts instrument as of the date and year first above written, and
acknowledge that they possess the requisite authority to enter into this
transaction and to execute this Second Amendment.

LANDLORD:

 

BMR-ROGERS STREET LLC,

a Delaware limited liability company

By:   /s/ William Kane Name:   William Kane Title:   Vice President of Leasing
and Development

TENANT:

 

IDENIX PHARMACEUTICALS, INC.,

a Delaware corporation

By:   /s/ Maria Stahl Name:   Maria Stahl Title:   SVP and General Counsel